Case 2:19-cv-01922-RAJ Document 12-1 Filed 02/21/20 Page 1 of 4




        Exhibit A
Case 2:19-cv-01922-RAJ Document 12-1 Filed 02/21/20 Page 2 of 4




                    Exhibit A, Page 1 of 3
            Case 2:19-cv-01922-RAJ Document 12-1 Filed 02/21/20 Page 3 of 4


                                                                                      Executive Summary

Much of the debate concerning the American justice                Many commentators are alarmed
system focuses on procedural issues that add
complexity to civil litigation, resulting in additional cost         by the increasing privatization
and delay and undermining access to justice. Many                    of the civil justice system and
commentators are alarmed by the increasing privat-
ization of the civil justice system and particularly by                particularly by the dramatic
the dramatic decline in the rates of civil bench and                    decline in the rates of civil
jury trials. In addition, substantially reduced budgetary
resources since the economic recession of 2008-2009                         bench and jury trials.
have exacerbated problems in civil case processing in
many state courts.
                                                               policymakers. The sample of courts in the Landscape
In response to these concerns, state and federal               study was intentionally selected to mirror the variety of
courts have implemented a variety of civil justice reform      organizational structures in state courts. The resulting
projects over the past decade. Some have focused on            Landscape dataset consisted of all non-domestic civil
particular types or characteristics of civil cases such        cases disposed between July 1, 2012 and June 30,
as business and complex litigation programs. Others            2013 in 152 courts with civil jurisdiction in 10 urban
have aimed at problematic stages of civil litigation,          counties. The 925,344 cases comprise approximately
especially discovery. In 2013, the Conference of Chief         five percent (5%) of state civil caseloads nationally.
Justices (CCJ) convened a Civil Justice Improvements
Committee to assess the effectiveness of these efforts         FINDINGS
and to make recommendations concerning best
                                                               The picture of civil caseloads that emerges from the
practices for state courts. To inform the Committee’s
                                                               Landscape study is very different than one might
deliberations, the National Center for State Courts
                                                               imagine from listening to current criticism about the
(NCSC) undertook a study entitled The Landscape
                                                               American civil justice system. High-value tort and
of Civil Litigation in State Courts to document case
                                                               commercial contract disputes are the predominant
characteristics and outcomes in civil cases disposed
                                                               focus of contemporary debates, but collectively they
in state courts.
                                                               comprised only a small proportion of the Landscape
Differences among states concerning data definitions,          caseload. In contrast, nearly two-thirds (64%) were
data collection priorities, and organizational struc-          contract cases, and more than half of those were debt
tures make it extremely difficult to provide national          collection (37%) and landlord/tenant cases (29%). An
estimates of civil caseloads with sufficient granularity       additional sixteen percent (16%) were small claims
to answer the most pressing questions of state court           cases involving disputes valued at $12,000 or less,




                                               Exhibit A, Page 2 of 3                                                 iii
     Case 2:19-cv-01922-RAJ Document 12-1 Filed 02/21/20 Page 4 of 4




and nine percent (9%) were characterized as “other           of which (46%) took place in small claims or other
civil” cases involving agency appeals and domestic           civil cases. Three-quarters of judgments entered in
or criminal-related cases. Only seven percent (7%)           contract cases following a bench trial were less than
were tort cases and one percent (1%) were real               half of those in small claims cases ($1,785 versus
property cases.                                              $3,900). This contradicts assertions that most bench
                                                             trials involve adjudication over complex, high-stakes
To the extent that damage awards recorded in the
                                                             cases.
final judgment are a reliable measure of the monetary
value of civil cases, the cases in the dataset involved      Most cases were disposed through an administra-
relatively modest sums. Despite widespread percep-           tive process. A judgment was entered in nearly half
tions that civil litigation involves high-value commercial   (46%) of the cases, most of which were likely default
and tort cases, only 357 cases (0.2%) had judgments          judgments. One-third of cases were dismissed, possi-
that exceeded $500,000 and only 165 cases (less              bly following a settlement; ten percent (10%) were
than 0.1%) had judgments that exceeded $1 million.           explicitly recorded as settlements.
Instead, three-quarters (75%) of all judgments were          Summary judgment is a much less favored disposition
less than $5,200. These values varied somewhat               in state courts compared to federal courts. Only one
based on case type; three-quarters of real property          percent (1%) were disposed by summary judgment,
judgments, for example, were less than $106,000              and most of these would have been default judgments
and three-quarters of torts were less than $12,200.          in debt collection cases except the plaintiff pursued
For most represented litigants, the costs of litigating a    summary judgment to minimize the risk of post-dispo-
case through trial would greatly exceed the monetary         sition challenges.
value of the case. In some instances, the costs of even
                                                             A traditional hallmark of civil litigation is the presence
initiating the lawsuit or making an appearance as a
                                                             of competent attorneys zealously representing both
defendant would exceed the value of the case.
                                                             parties. One of the most striking findings in the dataset
Litigation costs that routinely exceed the case value        was the relatively large proportion of cases (76%) in
explain the low rate of dispositions involving any           which at least one party was self-represented, usually
form of formal adjudication. Only four percent (4%) of       the defendant. Tort cases were the only ones in which
cases were disposed by bench or jury trial, summary          a majority (64%) of cases had both parties repre-
judgment, or binding arbitration. The overwhelming           sented by attorneys. Small claims dockets had an
majority (97%) of these were bench trials, almost half




             At least one party was self-represented (usually the defendant)
                             in more than three-quarters of the cases.




iv
                                    Exhibit A, Page 3 of 3
